Citation Nr: 0813875	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO. 01-07 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel






INTRODUCTION

The veteran had active duty from November 1937 to November 
1938, from January 1940 to August 1945, from December 1945 to 
April 1947, and from October 1948 to May 1961.

With respect to the issue of entitlement to service 
connection for a back disability, this matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2001 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA). This matter was remanded 
by the Board in November 2003. In February 2006, the Board 
granted the veteran's motion to advance his claim on the 
docket pursuant to the provisions of 38 C.F.R. § 20.900(c). 
In a March 2006 decision, the Board denied the veteran's 
claim. The veteran appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (CAVC) and in an Order 
dated in July 2007, CAVC granted a Joint Motion for Remand 
submitted by the parties in the case and vacated the Board's 
March 2006 decision with respect to the veteran's claim of 
entitlement to service connection for a back disability. 
Subsequently, the Board again remanded the veteran's claim in 
October 2007.

With respect to the issue of entitlement to TDIU, this matter 
comes before the Board on appeal from a January 2007 RO 
rating decision.

In light of the grant of entitlement to service connection 
for a back disability contained in this decision, the Board 
presently REMANDS the TDIU claim to the RO via the Appeals 
Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law. VA will notify the appellant 
if further action is required on his part.
.



FINDING OF FACT

With resolution of the benefit of the doubt in the veteran's 
favor, the veteran's current back disability is related to 
his active duty service period.


        CONCLUSION OF LAW

A back disability was incurred during the veteran's active 
duty service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). In this case, 
the Board is granting in full the benefit sought on appeal. 
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).

The relevant competent medical evidence of record includes 
several notations regarding back complaints during the 
veteran's multiple periods of active duty service, as well as 
post-service documentation of complaints of back pain. An 
August 1999 VA examination report shows that the examiner 
opined that the veteran's back disability was not related to 
the lumbar concussion blast he sustained in service, but the 
examiner did not address the other back complaints noted in 
service. A June 2005 VA examination report shows that the 
examiner opined that he could not state without resorting to 
pure conjecture whether the veteran's back disability was 
related to his active duty service. 

The October 2007 Board remand directed the AMC/RO to obtain a 
medical opinion regarding whether or not the veteran's back 
disability is related to any aspect of the veteran's active 
duty service periods, including the multiple complaints of 
back pain. Although not a model of clarity, a November 2007 
VA examination report appears to show that the examiner 
opined that the veteran's current back disability is related 
to his active duty service periods, noting that the veteran 
had a severe injury to the hip and lumbosacral spine in 
service which lead to traumatic degenerative joint disease 
and that without the in-service injury, the veteran's back 
problem would be much reduced. 
There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim. 
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. In 
this matter, the Board is of the opinion that this point has 
been attained. Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

After resolving the benefit of the doubt in favor of the 
veteran under the provisions of 38 U.S.C.A. § 5107(b), the 
Board finds that the veteran's current back disability is 
etiologically related to his active duty service. As such, 
entitlement to service connection for a back disability is 
granted.


ORDER

Service connection for a back disability is granted, subject 
to the statutes and regulations governing the payment of 
monetary awards.
 

REMAND

Prior to the Board's present action of granting the claim of 
service connection for a back disability, the veteran's 
combined service-connected disability rating was 90 percent. 
Given that the service-connected rating may be altered by the 
current action, the RO/AMC should readjudicate the claim for 
a total rating. 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a). 

The veteran's claim for a total rating is therefore REMANDED 
to the RO via the AMC for the following action:

Readjudicate the claim for a total 
disability evaluation based on individual 
unemployability. The RO/AMC should take 
such additional development action as it 
deems proper with respect to the claim, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development. 
Following such development, the RO/AMC 
should review and readjudicate the claim. 
If any such action does not resolve the 
claim, the RO/AMC shall issue the 
appellant a Supplemental Statement of the 
Case. Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


